Citation Nr: 0005266	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Recovery of loan guaranty indebtedness in the amount of 
$27,499.68. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served in active duty from April 1968 to 
October 1969.  This matter has come to the Board of Veterans' 
Appeals (Board) from an April 1996 decision by the Committee 
on Waivers and Compromises at the Denver VA, Regional Office 
(RO).  This matter was remanded to the RO in May 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In October 1986, the appellant obtained a VA guaranteed 
refinance loan, in the amount of $78,000, secured by the 
subject property; he agreed to pay the VA guaranteed loan 
under the terms of the mortgage and mortgage note, and agreed 
to indemnify VA in the event of a loss by VA following a 
default and foreclosure sale of the subject property.  

3.  There was a default on the VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the loan guaranty indebtedness in the amount of 
$27,499.68.   

4.  The appellant was at fault in the creation of the loan 
guaranty indebtedness and would be unjustly enriched if the 
debt were not repaid.    

5.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.  

6.  The appellant has sufficient funds to permit repayment of 
the loan guaranty indebtedness without resulting in undue 
financial hardship to him, and repayment of the loan guaranty 
indebtedness would not be inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss by VA after the default on the VA 
guaranteed loan and foreclosure of the subject property which 
constituted the security for the loan.  38 U.S.C.A. § 5107 
(a), 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.965(a)(1999).  

2.  Recovery of the loan guaranty indebtedness, in the amount 
of $27,499.68, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302; 38 C.F.R. § 1.965(a).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim with respect to the waiver is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant has presented a claim which is not 
inherently implausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the RO 
complied with the directives of the May 1999 remand.  No 
further assistance to the appellant is required to comply 
with the duty to assist the appellant mandated by 38 U.S.C.A. 
§ 5107(a). 

By May 1999 decision, the Board determined that there was no 
misrepresentation on the part of the appellant, and the 
waiver of the loan guaranty indebtedness was not precluded.  
The Board remanded this matter to the RO for a determination 
as to whether the appellant was entitled to a waiver of the 
loan guaranty indebtedness.  

Review of the record reveals that, in June 1999, it was 
learned that a copy of the May 1999 Board decision sent to 
the appellant, had been returned by the postal authorities as 
undeliverable.  The Board requested the RO to re-mail the 
Board communication when the appellant's correct address was 
ascertained.  In a July 1999 notation, the RO indicated that 
they had re-mailed the Board decision to the appellant on 
July 16, 1999 to his last known address of record.  In July 
1999, the RO sent a letter to the appellant and requested 
that he submit an updated financial status report and a copy 
of his 1998 federal tax return.  The appellant was instructed 
to submit any other financial material that he wanted the RO 
to consider prior to adjudicating his request for waiver.  
Review of the record reveals that the Board communication and 
the July 1999 RO developmental letter were not returned to 
the RO as undeliverable.  The appellant did not respond to 
the July 1999 RO letter.   

In September 1999, the RO denied the appellant's request for 
waiver of the loan guaranty indebtedness in the amount of 
$27,499.68, plus accrued interest.  The RO determined that 
the appellant was at fault in creation of the loan guaranty 
indebtedness and that hardship in the repayment of the loan 
guaranty indebtedness was not shown. 

In a September 1, 1999 letter, sent to the appellant's 
address of record, the RO informed the appellant of its 
September 1999 Decision on Waiver of Indebtedness.  On 
September 2, 1999, the RO issued a supplemental statement of 
the case to him.  Review of the record reveals that the 
September 1, 1999 letter was returned to the RO as not 
deliverable as addressed and unable to forward.  

The Board finds that the appellant received adequate notice 
of the May 1999 Board decision and the September 1999 RO 
decision on waiver.  Although the September 1, 1999 RO letter 
was returned as undeliverable, the May 1999 Board 
communication and the September 2, 1999 supplemental 
statement of the case were not returned as undeliverable.  
There is no evidence of record which shows that the appellant 
did not received these communications.  Notice for VA 
purposes means written notice sent to a claimant's last 
address of record.  38 C.F.R. § 3.1(q) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  See YT 
v. Brown, 9 Vet. App. 195, 199 (1996).  Therefore, the Board 
concludes that the appellant received adequate notice of the 
Board decision and the September 1999 RO decision.    

In a January 2000 informal presentation, the appellant's 
representative asserts that the case should be remanded to 
the RO, so that they can forward the July 1999 development 
letter to the appellant.  As discussed above, the July 1999 
letter was sent to the appellant's last known address.  There 
is no evidence of record that establishes that this letter 
was returned to the RO as undeliverable.  There is no 
evidence of record which establishes that the letter was not 
delivered.  

The duty to assist is not always a one-way street.  A 
claimant must do more than passively wait for assistance when 
he has information essential to his claim in order to trigger 
the duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the appellant was informed by 
the RO that they needed updated financial information in 
conjunction with his request for a waiver of the loan 
guaranty indebtedness, and the appellant did not submit 
additional information.  The Board finds that the RO made 
diligent efforts to develop the appellant's claim and the 
appellant has failed to cooperate with the RO.  No further 
assistance on the part of the RO is required.  38 U.S.C.A. 
§ 5107(a).

Factual Background

The evidence before the Board reflects that, in 1983, the 
appellant and his spouse acquired title to real property 
located in Littleton, Colorado, hereinafter referred to as 
the subject property.  In October 1986, the appellant and his 
spouse refinanced the subject property by a VA guaranteed 
loan in the amount of $78,000.  

In conjunction with the refinancing of the subject property, 
the appellant executed a VA Report of Home Loan processed on 
Automatic Basis, VA Form 26-1820.  In that document, the 
appellant certified and agreed to repay the VA for any claim 
which VA would be required to pay the lender on account of 
default under the terms of the loan.  The appellant agreed 
that the regulations, issued under Chapter 37, Title 38 of 
the U.S. Code and in effect on the date of the loan, governed 
the rights, duties, and liabilities of the parties.  The 
appellant agreed and certified to the following: 

"As a GI home loan borrower, you will be 
legally obligated to make the mortgage 
payments called for by your mortgage loan 
contract.  The fact that you dispose of 
the property after the loan has been made 
WILL NOT RELIEVE YOU OF LIABILITY FOR 
MAKING THESE PAYMENTS...Also, unless you 
are able to sell the property to a 
credit-worthy obligor who is acceptable 
to the VA...and who will assume the payment 
of your obligation to the lender, you 
will not be relieved from liability to 
repay any guaranty claim which the VA may 
be required to pay your lender on account 
of default in your loan payment. 

The amount of any such [loan guaranty] 
claim payment will be a debt owed by you 
to the Federal Government.  This debt 
will be the object of established 
collection procedures."  

The first uncured default occurred in March 1988.  

In May 1988, a Notice of Default was issued to VA by the 
noteholder.  The noteholder indicated that the appellant had 
advised them that the reason for the default was that the 
subject property was being rented, the tenants had moved out, 
and the appellant was left with all the expenses.  The 
appellant reportedly indicated that he could not afford to 
make any payments and "stated that he does not care."  
Foreclosure was recommended.   

In June 1988, a Notice of Intention to Foreclose was issued 
to VA from the noteholder.  As of June 29, 1988, the unpaid 
balance of the loan was $77,451.04.  The total amount of the 
delinquency was $3,090.  It was noted that the appellant had 
a total disregard for his mortgage obligation.  The subject 
property was vacant due to the tenants moving out.  It was 
noted that foreclosure would commence shortly.  

In a September 1988 handwritten note, an official for the 
noteholder indicated that in a telephone conversation, the 
appellant stated that he could not get "rentals" and he 
could not keep two mortgage payments up.  The appellant 
stated that he had been off work for awhile and that, as of 
October 31, he would be out of work again.  The subject 
property was reported to be vacant and locked up.  The 
noteholder reportedly would not accept a deed in lieu of 
foreclosure.  

In October 1988, the subject property was appraised.  The 
current reasonable value "as is" for liquidation purposes 
was $50,000.  It was noted that the difference between the 
original value and the current "as is" value was caused by 
the economic trend in the area and a 20 percent economic 
decline.  It was noted that the subject property was 
occupied.  No emergency repairs were required.    

The foreclosure sale took place in December 1988.  The total 
amount of the indebtedness at the time of the foreclosure 
sale was $86,539.61.  The proceeds of the sale were 
$46,005.43.  The net amount of the loan guaranty claim was 
$40,404.86.  The maximum claim payable was $27,499.68.  

In December 1989, VA paid a claim under the loan guaranty in 
the amount of $27,499.68 to the noteholder. 

In February 1996, the appellant requested a waiver of 
recovery of the loan guaranty indebtedness.  He stated that 
there was no bad faith, fraud, or misrepresentation involved 
in the creation of the debt.  He stated that the foreclosure 
was the result of his unemployment for 90 days; he fell 
behind with the mortgage payments and he was unable to catch 
up in the payments.  He also stated that the real estate 
market in Denver was severely impacted by local economic 
conditions.  He indicated that he was currently unemployed 
and received $242 per week in benefits.  He stated that his 
ex-spouse had filed for divorce and bankruptcy in April 1991.  
He stated that his credit rating had been destroyed and he 
did not have the ability or assets to pay this debt.  He 
stated that collection of the debt would create a financial 
hardship and severely impact his ability to provide 
financially for his current spouse and children.  

A January 1996 Financial Status Report (VA Form 20-5655) 
indicates that the appellant was married with two minor 
children.  He reported that his monthly gross income was 
$988, and his total monthly net income was $988.  He did not 
report his spouse's income.  His total monthly expenses were 
reported to be $1,165, including $355 for rent/mortgage, $150 
for food, $50 for utilities and heat, $30 for auto insurance, 
$40 for gas and auto repairs, and $540 for child support.  
The appellant reported having $6.00 cash in the bank and $10 
cash on hand.  He reported that he had a 1984 car worth $500.  
He stated that he owed $13,300 in installment contracts and 
other debts.  His monthly payment for the installment 
contracts was $495.  He stated that all of the debts listed 
were in a bad debt status and he was unable to pay the 
balances owed.  He indicated that his current spouse was not 
obligated for any debts incurred prior to their marriage in 
June 1993.  

In February 1996, the RO requested the appellant to submit an 
additional financial status report which included his current 
spouse's income. 

In April 1996, the appellant submitted another Financial 
Status Report and a copy of his 1995 federal tax return.  He 
reported that his monthly gross income was $988, and his 
total monthly net income was $988.  He reported that his 
spouse's monthly gross income was $1,567; her total monthly 
net income was $1,282.  The appellant reported that his 
combined monthly net income was $2,270.  He stated that his 
total monthly expenses were $2,484, including $711 for 
rent/mortgage, $400 for food, $120 for utilities and heat, 
$150 for living expenses, and $540 for child support.  He 
reported that he paid $563 a month for installment contracts 
and other debts and his unpaid balance on installment 
contracts and other debts totaled $19,486.  He stated that he 
had $800 cash in the bank and $20.00 cash on hand.  He 
reported that he had a 1984 car worth $300 and his spouse had 
a 1993 car which was worth $8,000.  He indicated that his 
spouse owned real estate worth $105,000.  

A 1995 U.S. Individual Tax Return shows that the appellant 
and his spouse filed a joint return.  Wages, salaries, and 
tips totaled $48,901.  Interest income was $311.  Taxable 
income from pensions and annuities totaled $8,507.  The 
appellant reported having other income in the amount of 
$4,945.  The adjusted gross income was $51,135.  The 
appellant took a deduction for home mortgage interest in the 
amount of $6,733.  He reported having a loss of $6,258 from 
the sale of property used in a trade or business.  He also 
reported having a $5,613 loss from rental real estate.  

By April 1996 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver of recovery of 
the loan guaranty indebtedness.  The RO determined that the 
appellant showed bad faith by failing to make the mortgage 
payments.  The RO defined bad faith as the willful intention 
to either seek an unfair advantage or to neglect or to refuse 
to fulfill some duty or contractual obligations.  The RO 
indicated that the finding of bad faith precluded a granting 
of a waiver.  The RO also found that the appellant's actions, 
when submitting the financial status reports, reflected 
misrepresentation.  The RO found that the appellant's actions 
reflected misrepresentation in that he provided less than the 
known facts on his financial status report.  The RO indicated 
that misrepresentation is a statutory bar to consideration of 
a waiver under the standards of equity and good conscience.  

In a November 1996 Financial Status Report, the appellant 
stated that his monthly gross income was $3000, and his total 
monthly net income was $2,004.  The appellant did not report 
his spouse's income.  His total monthly expenses were 
reported to be $1,559, including $368 for rent/mortgage, $200 
for food, $80 for utilities and heat, $36 for auto insurance, 
$245 for health insurance, $40 for clothes, $50 for 
entertainment, and $540 for child support.  The appellant 
reported that he had $10 cash in the bank and no cash on 
hand.  He reported that he had a 1984 car worth $300 and 
stock and bonds valued at $650.  He stated that he owed 
$1,063 in credit card debt.  His monthly payment was $50.  

At an RO hearing in January 1997, the appellant stated that 
it was never his intent to not take care of his mortgage 
obligation.  He indicated that he had some financial setbacks 
and situations that prevented him from keeping the mortgage 
current.  He stated that he spoke with the mortgage company 
and tried to work out a payment plan.  He indicated that he 
had been using the subject property as rental property at 
that point.  The hearing officer offered the appellant an 
opportunity to provide a new financial status report.  

In a January 1997 Financial Status Report, the appellant 
stated that his monthly gross income was $3,000, and his 
monthly net income was $2,190.  He reported that his spouse's 
monthly gross income was $1,667 and her net monthly income 
was $1,297.  His total monthly expenses were reported to be 
$3,964.83, including $745.12 for rent/mortgage, $550 for 
food, $128 for utilities and heat, $50 for telephone, $86 for 
auto insurance, $376.87 for health insurance, $100 for 
clothes, $14 for trash removal, and $50 for entertainment.  
The appellant reported that he had $250 cash in the bank and 
$50 cash on hand.  He reported that he had a 1984 car worth 
$300 and a 1993 car worth $6,500.  He indicated having stocks 
and bonds worth $650, real estate worth $110,000, and other 
assets worth $35,000.  He stated that he and his spouse owed 
$35,737.79 on installment contracts and other debts.  His 
monthly payment for this debt was $1,864.84; this amount 
includes a monthly child support payment of $540.  He 
indicated that the amount past due was $13,625.  

In March 1997, the RO received a copy of the appellant's 
credit report which indicated that he owed $23,198.00 on 
installment contracts and other debts.  

In May 1997, the RO sent a development letter to the 
appellant and requested that he provide documentation in 
support of his January 1997 financial status report. 

In June 1997, the appellant indicated that he was unable to 
provide a copy of his 1996 federal tax return since he did 
not file the return on time and had to file for an extension.  
He provided an updated financial status report with 
supporting documentation. 

In a June 1997 Financial Status Report, the appellant stated 
that his monthly gross income was $3,000, and his total 
monthly net income was $2,309.20.  He reported that his 
spouse's monthly gross income was $1,760; her monthly net 
income was reported to be $1,492.82.  His total monthly 
expenses were $3,633.68, including $745.12 for rent/mortgage, 
$550 for food, $128 for utilities and heat, $100 for clothes, 
$50 for telephone, $86 for auto insurance, $376.87 for health 
insurance, $29 for water bill, $15 for trash removal, and $50 
for entertainment.  The appellant reported that he had $250 
cash in the bank and $50 cash on hand.  He reported that he 
had a 1984 car valued at $300 and a 1993 car valued at 
$6,500.  He indicated that he owned stocks and bonds valued 
at $650, real estate valued at $110,000, and other assets 
valued at $35,000.  He stated that he owed $31,777.26 in 
installment contracts.  His monthly payment for his debt was 
$1,503.69, including a monthly child support payment of $540.  
He submitted documentation to support the financial status 
report. 

In a January 1999 statement, the appellant stated that he had 
additional liabilities as follows: a car payment in the 
amount of $200.39 a month, with a balance of $7,600; and a 
monthly payment of $200 to the Internal Revenue Service for a 
tax debt in the amount of $4,100.  

At the travel board hearing in January 1999, the appellant 
stated that financial hardship still existed in his ability 
to repay his VA loan guaranty indebtedness.  He stated that 
he and his spouse were currently employed, and that his 
spouse worked as an administrative assistant with a temp 
agency for two to three years.  He indicated that his 
spouse's job was going to end March 15, and he believed that 
he may be out of work in 90 days, because the business may 
not be funded in the future.  He stated he worked in credit 
collection for 25 years, and currently worked for a small 
refinance company.  Regarding the circumstances surrounding 
the default of the VA loan, the appellant stated that he was 
laid off from August 1987 to June or July 1989.  He indicated 
that the subject property was his primary residence for six 
years.  His family grew larger, so they moved to larger home 
and rented the subject property for two years.  He indicated 
that, at the time of the default, they had lost a renter and 
he was laid off from work.  He stated he was not able to 
maintain the mortgage payment on the subject property and 
also maintain the mortgage on his second home.  He stated he 
did not have a source of income at the time of the 
foreclosure, and indicated that the mortgage company was not 
very cooperative.  He stated he made an effort to sell the 
subject property by contacting a real estate agent to find 
out what the potential for sale was.  He indicated that he 
needed about $8,000 to $9,000 to sell the subject property, 
which was the difference between the market value and the 
balance of the loan, plus closing costs; he did not put the 
subject property up for sale.  The appellant noted that the 
real estate market was hit hard and the value of the subject 
property decreased.  He indicated his belief that the 
mortgage company was not overly cooperative with his efforts 
to make catch-up payments on the mortgage.  He asserted that 
he could have worked his way out of the default if he was 
given three or four months.  He submitted the financial 
documents, including tax returns, described below, in support 
of his request for waiver.    

The copy of the 1996 U.S. Individual Income Tax Return 
indicates that the appellant and his spouse filed a joint tax 
return.  The appellant reported that his wages, salaries, and 
tips, totaled $23,092.  His taxable interest totaled $199.  
His business income totaled $11,743.  The pension and annuity 
income totaled $3,143.  Unemployment compensation totaled 
$4,446.  He reported having other income in the amount of 
$1,751, and an adjusted gross income of $43,034.  

The copy of the 1997 U.S. Individual Income Tax return 
indicates that the appellant and his spouse filed a joint 
return.  The appellant reported that his wages, tips, and 
salaries totaled $47,775.  His business income was $7,013.  
His total pension and annuity income totaled $645.  The 
adjusted gross income was $54,372.   

An April 1997 credit report for the appellant's spouse 
indicates that she owed $27,186 in installment contracts and 
other debt.  She also owed $80,351 for a mortgage.  

By May 1999 decision, the Board determined that there was no 
misrepresentation on the part of the appellant in conjunction 
with his request for waiver of the loan guaranty 
indebtedness, and that waiver of the loan guaranty 
indebtedness was not precluded.  

In a September 1999 decision on a waiver, the RO denied the 
appellant's request for a waiver of the loan guaranty 
indebtedness in the amount of $27,499.68, plus accrued 
interest.  The RO determined that the appellant was at fault 
in the creation of the loan guaranty indebtedness.  The RO 
indicated that the evidence of record established that he 
bought another home and the subject property became a rental.  
The RO found that when the appellant was unable to cover the 
mortgage payment on the subject property with rent, he 
defaulted on the loan.  The RO found that the appellant did 
not attempt to sell the subject property or offer the 
mortgage company a deed in lieu of foreclosure.  The RO 
determined that such lack of action reflected fault on the 
part of the appellant in the creation of the debt, and the RO 
held that hardship in the repayment of the loan guaranty 
indebtedness was not shown.  The RO found no other elements 
under the standards of equity and good conscience that were 
applicable in this case and denied the request for waiver of 
loan guaranty indebtedness.  

Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and, (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

As noted above, by May 1999 decision, the Board found the 
appellant to be free from an indication of misrepresentation, 
and held that his request for waiver of the loan guaranty 
indebtedness was not precluded.  In a September 1999 decision 
on waiver, the RO denied the appellant's request for a waiver 
of the loan guaranty indebtedness in the amount of 
$27,499.68, plus accrued interest.  The RO determined that he 
was at fault in the creation of the loan guaranty 
indebtedness and that hardship in the repayment of the loan 
guaranty indebtedness was not shown.  The RO found no other 
elements under the standards of equity and good conscience 
that were applicable in the case and denied the appellant's 
request for a waiver of the loan guaranty indebtedness.  

In the evaluation of whether equity and good conscience 
necessitate a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case.  Furthermore, although not 
an explicit element of equity and good conscience, the Board 
also looks to whether the appellant attempted to mitigate the 
amount of the indebtedness.

VA's working definition of "fault" is "The commission or 
omission or an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.  

Under the VA definition of "fault," the Board is concerned 
with whether the appellant was responsible for "the 
commission or omission of an act that directly results in the 
creation of the debt."  "Fault" in terms of "right" and 
"wrong" is secondary, if not irrelevant.  Determining the 
proximate cause of the resulting debt is the critical issue. 

Essentially, the appellant asserts that because he had no 
control of his financial situation due to his loss of 
employment and the poor economy, he should not be held 
responsible for the loan guaranty indebtedness that resulted.  
The Board disagrees with that position.  The appellant, as 
legal owner of record, is charged with having direct control 
of the subject property and debt obligation.  He made all of 
the decisions relevant to his obligation under the VA 
guaranteed loan.  He voluntarily agreed to repay any guaranty 
claim which VA may be required to pay to the appellant's 
noteholder on account of a default in the loan payments.  
Utilizing the VA guaranteed loan, he was able to purchase the 
subject property under favorable conditions.  The appellant's 
responsibility for payment under the loan obligation was not 
contingent on whether he was employed or whether it was 
advantageous for him to maintain his loan payments.  Even if 
his loss of employment caused him to incur increased debt, it 
was both incumbent on him and to his distinct advantage, to 
make sure he continued to keep the mortgage payments current. 

The evidence of record does show that the value of the 
subject property decreased.  Normally, one could have 
expected the subject property to appreciate in value.  Based 
on what was described as a depressed regional economy, this 
did not come to pass.  Regardless, VA should not be expected 
to ensure the continued appreciation or even stability of the 
property in addition to guaranteeing payment on the loan 
obligation.  The appellant's responsibility for payment under 
the loan obligation was not contingent on the continued 
economic health of the region in which the property was 
situated or whether it was advantageous for him to maintain 
his loan payments.  This is so, even though the appellant 
certainly was not responsible for any economic downturn that 
he may have experienced in Colorado.  

The Board finds that the appellant did not take those actions 
expected of a person exercising a high degree of care, with 
due regard to his contractual responsibility to the 
Government.  In fact, the evidence of record shows that he 
took action that put his ability to repay the VA guaranteed 
loan into jeopardy.  The evidence of record shows that the 
appellant bought a second home and incurred a second mortgage 
obligation.  He made this financial choice, believing it was 
in his family's best interest; in so doing, he unilaterally 
agreed to accept the consequences of those choices.  The 
appellant took a financial risk in allocating his financial 
resources towards a second mortgage.  He planned to cover the 
VA loan payments with rental income from the subject 
property.  If his plan worked, he stood to gain 
substantially.  Unfortunately, however, he was unable to rent 
the subject property and his plan failed.  He should now be 
willing to accept the consequences for his actions.  

The appellant asserts that he tried to make "catch-up" 
payments but the mortgage company was uncooperative.  There 
is no evidence of record to support the appellant's 
contentions.  In fact, the evidence of record shows that his 
attitude toward the default of the VA loan was poor and he 
did not attempt to mitigate the amount of the indebtedness.  
In the May 1988 Notice of Default, the noteholder indicated 
that the appellant advised them that the reason for the 
default was that the subject property was being rented, the 
tenants had moved out, and he was left with all of the 
expenses.  The appellant indicated that he could not afford 
to make any payments and reportedly stated that he did not 
care.  In a June 1988 Notice of Intention to Foreclose, the 
noteholder indicated that the appellant had a total disregard 
for his mortgage obligation.  In a September 1988 note, an 
official for the noteholder indicated that the appellant 
stated he could not get "rentals" for the subject property 
and he could not keep two mortgage payments up.  He also 
reported that he had been out of work for "awhile" and he 
would be out of work again on October 31.

Review of the record further reveals that the appellant did 
not take any action to facilitate the foreclosure sale of the 
subject property or mitigate the expenses.  He asserts that 
he made an effort to sell the subject property.  However, his 
efforts consisted merely of a consultation with a real estate 
agent.  There is no evidence of record which shows that he 
placed the subject property on the market.   

The Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  Although he is 
not shown to have had any control over the loss of his 
employment or the poor economy, he did have control over the 
subject property and the debt obligation.  The evidence shows 
that the appellant put this mortgage in jeopardy by incurring 
additional financial obligations, specifically another 
mortgage.  The evidence further shows that he did not make 
any effort toward minimizing the indebtedness in terms of 
attempting to work out a payment plan in order to cure the 
default, offering a deed in lieu of foreclosure, or 
voluntarily conveying the subject property to the noteholder.  
Since the appellant was at fault in the creation of the loan 
indebtedness, he should bear the burden of its repayment.  

The Board finds that VA was not at fault in the creation of 
the loan guaranty indebtedness.  Even though VA was not at 
fault in the creation of the loan indebtedness, it has 
absorbed a loss in this transaction.  The Board also finds 
that the appellant would be unjustly enriched if waiver of 
the loan indebtedness was granted in this case.  There is no 
evidence showing that the appellant changed positions to his 
detriment in reliance on the VA loan program or that 
requiring repayment of the indebtedness would defeat the 
purpose of the VA loan program.  

Finally, the Board must analyze the appellant's current 
financial status and the potential impact of loan payments on 
his ability to discharge his responsibilities and to provide 
his family and himself with the basic necessities of life.  
The Board is particularly aware of the principle that, once 
the necessary living expenses have been met, the appellant is 
expected to accord a debt to VA the same regard given to any 
other debt.  

In the June 1997 Financial Status Report, which is the most 
current of record, the appellant reported that he and his 
spouse had net monthly income of $3,802.02.  He alleged that 
his monthly expenses totaled $3,633.68.  The Financial Status 
Report shows that the appellant has a monthly cash surplus of 
approximately $168.34.  The Financial Status Report also 
shows that he appropriated approximately $964.00 a month to 
other creditors, and that his installment debt totaled 
$31,777.26.  He also reported that he owned real estate, 
valued at $110,000, and other assets, valued at $35,000.00.  
The Board notes that the evidence of record shows that from 
1995 to 1997, the appellant and his spouse have had annual 
income, ranging from about $43,000 to approximately $54,000.  

The Board finds that the evidence of record shows that 
repayment of the loan guaranty indebtedness would not prevent 
the appellant from providing for his family and himself with 
the basic necessities.  The proper analysis of undue hardship 
must take into consideration not only the appellant's present 
financial picture, but also a realistic projection of his 
status in the foreseeable future.  The appellant is 
relatively young and can reasonably expect to have many more 
years of substantially gainful employment.  He should be able 
to repay the loan guaranty indebtedness over time without 
significantly impairing or curtailing funding for the basic 
necessities of life.  The Board notes that a significant 
amount of the appellant's monthly income goes toward the 
payment of installment contracts and other debt, and that he 
is expected to accord a debt to VA the same regard given to 
any other debt.

In conclusion, the Board has determined that the appellant 
was at fault in the creation of the loan guaranty 
indebtedness as he did not make much of any effort to 
minimizing the amount of the indebtedness.  The Board also 
finds that VA was entirely without fault, and that it has 
absorbed a substantial loss in this transaction.  Finally, it 
has been determined, based on the evidence described above, 
that the appellant has the financial ability to repay the 
loan guaranty indebtedness.  Consequently, recovery of the 
loan guaranty indebtedness would not be unduly favorable or 
adverse to either the Government or the appellant, nor would 
it violate the principles of "equity and good conscience."  
38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. § 1.965(a).  


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $27, 499.68, plus accrued interest, is denied.  

	

		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

